Title: Enclosure: Thomas Jefferson’s Extracts from Palisot de Beauvois’s Letter to Thomas Jefferson, 19 March 1811, with Jefferson’s Notes
From: Jefferson, Thomas,Palisot de Beauvois, Ambroise Marie François Joseph
To: Jefferson, Thomas


            Extract of a letter from M. Palisot de Beauvois to Th: Jefferson dated Paris Mar. 19. 1811.
             ‘Monsr and Made Ruelle in 1789. purchased a plantation in the county of New Kent, and lived on it about 10. years. returning then to France, they conveyed their rights to Peter Piernetz, the brother of Madame Ruelle. he worked the plantation, and established on it a store of merchandize, which he carried on succesfully, making himself, in due form, a citizen of the United states. in Feb. 1810.  being taken ill, he sent for a young man, Stephen Lacy, who kept another store for him at Diaskun bridge, not far off. on his arrival, mr Thomas Ratcliff, a magistrate, was sent for to make his will. this was done, secretly, as is said, & hastily, and mr Piernetz declining to sign it till the next day, died before it was without having signed it.in the mean time M. Rouelle had died, and his widow had intermarried with M. de Beauvois the writer of the letter: and M. Pauly as a volunteer the friend of Monsr & Made Beauvois, sister & principal heir to Piernetz, opposed the establishing the unsigned will before the county court of New Kent. they however admitted Stephen Lacy to qualify as executor under it, and he took possession of the estate; the personal part in his own right, and the lands, until the legislature should decide on them, which it was proposed should be done at their session of Dec. 1810.  Pauly communicated this to Mr Oster, consul of France at Norfolk, who wrote to Beauvois May 25. 1810. covering a letter from Pauly to him of Feb. 15. 1810. but these letters did not get to M. Beauvois till the 14th of Jan. 1811.’ so far his letter goes. it does not say whether Made Beauvois, during her residence of 10. years here, became a citizen or not. I presume therefore that the legal steps for that purpose were not taken. M. & Mde Ruelle were known to me in Paris. they came over, I think, before the establishment of the present constitution of the US. and of course their citizenship depends on the then existing laws of Virginia. but whether a citizen or not, she may succeed to the personal estate of Piernetz as sister and next of kin. I am not informed whether the legislature has been applied to, or has done any thing respecting the lands, or whether any process of escheat has been issued or proceeded on. the desire of mr Beauvois is to recover the personal estate from Lacy, and to petition the legislature for a relinquishment of the escheat in favor of the sister, whose natural claim he supposes to be strengthened by the renunciation of the droit d’Aubaine mutually between the US. and France by their treaty, and by a strict compliance with this article on the part of France of which he mentions proofs.
            
              Th:
              Jefferson
          